Citation Nr: 0431153	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  03-16 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an increased evaluation for internal 
derangement of the right knee, currently evaluated at 20 
percent.

2.  Entitlement to an increased evaluation for degenerative 
changes of the right knee, currently evaluated at 10 percent.

3.  Entitlement to an increased evaluation for recurrent 
subluxation or instability of the left knee, currently 
evaluated at 20 percent.

4.  Entitlement to an increased evaluation for degenerative 
changes of the left knee, currently evaluated at 10 percent.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Patricia Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1978 to 
September 1985.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a March 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota.

In March 2004, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  A right knee disability is not manifested by severe 
subluxation or instability or other manifestations of severe 
impairment.  

2.  Arthritis of the right knee results in limitation of 
motion to 20 degrees of extension and 80 degrees of flexion.  

3.  A left knee disability is not manifested by severe 
subluxation or instability or other manifestations of severe 
impairment.  

4.  Arthritis of the left knee results in limitation of 
motion to 20 degrees of extension and 115 degrees of flexion.  


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent for 
internal derangement of the right knee are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, Diagnostic Code 5257 
(2003).  

2.  The criteria for an increased evaluation of 30 percent 
for degenerative changes of the right knee with limitation of 
motion are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 
(West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 
4.71a; Diagnostic Codes 5010, 5003, 5261 (2003).  

3.  The criteria for a rating higher than 20 percent for 
recurrent subluxation or instability of the left knee are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, Diagnostic Code 
5257 (2003).  

4.  The criteria for an increased rating of 30 percent for 
degenerative changes of the left knee with limitation of 
motion are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 
(West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 
4.71a; Diagnostic Codes 5010, 5003, 5261 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim of VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The Court 
further noted in Pelegrini that a VCAA notice as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim of VA benefits.  

In November 2001, the RO sent a letter to the veteran 
advising him to send medical evidence where he had been 
treated for his service-connected disabilities in order to 
substantiate his claim.  In accordance with the requirements 
of the VCAA, the letter informed the veteran what evidence 
and information VA would be obtaining and what evidence the 
veteran still needed to provide.  The letter explained that 
VA would obtain VA medical center or clinic reports and 
private doctor, hospital or clinic reports with proper 
authorization.  While the November 2001 notice letter did not 
specifically advise the veteran to provide any evidence in 
his possession that pertains to his claim, he was informed 
that VA would request the medical evidence he identified but 
that calling or writing to the doctor or hospital himself was 
the fastest way to get the information to VA.  The Board 
finds that the veteran was sufficiently put on notice as to 
the need for any available evidence to be received by VA and 
associated with the claims file, whether the evidence was in 
his possession, obtained by him, or obtained by VA.  In 
addition the Board notes that the November 2001 notice 
letter, which preceded the March 2002 rating decision, 
satisfies the timing element of the Pelegrini decision for 
the veteran's claim on appeal.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial to 
the veteran.  

With respect to VA's duty to assist the veteran, the RO 
obtained the veteran's service medical records, VA outpatient 
treatment records as well as private treatment records 
identified by the veteran.  Further, the veteran was afforded 
VA examinations in February 2002 and June 2003 in connection 
with his increased rating claims.  The veteran has not 
referenced any unobtained evidence that might aid his claim 
or that might be pertinent to the bases of the denial of his 
claim.  As such, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist him 
in accordance with the VCAA would serve no useful purpose.  

The veteran contends that he is entitled to a higher rating 
for his right and left knee disabilities because the 
disabilities have increased in severity and have reached the 
point where knee replacement surgery has been discussed.  At 
the March 2004 videoconference hearing, the veteran's 
representative argued that since the veteran was a candidate 
for knee replacement surgery, this is evidence of severe 
disability, and, therefore, should be accorded the higher 
evaluations.

In April 1981, the veteran underwent arthroscopy and 
arthrotomy of the right knee with excision of loose body and 
curetting of osteochondritic defect of the medial femoral 
condyle.  In November 1990, the veteran underwent right knee 
abrasion arthroplasty of the medial femoral and condyles, 
articular cartilage debridement of trochlea, excision of 
large infrapatellar bone spur, and partial synovectomy.   

The veteran testified in March 2004 that he is a bus driver.  
The veteran stated that when he wakes up in the morning or if 
he sits for long periods of time, his knees stiffen up, 
making it hard to move.  The veteran reported that his knees 
have locked up while walking and running but that he had 
never fallen while walking, except while walking down stairs.  
The veteran testified that he takes Naproxen and Tylenol for 
arthritis and that he has not taken off work for his knees in 
quite a while.    

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

The Board notes that in a claim for an increased rating, 
"the claimant will generally be presumed to be seeking the 
maximum available benefit allowed by law and regulation, and 
it follows that such a claim remains in controversy where 
less than the maximum available benefit is awarded." AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

The record shows that in July 1992 the RO granted the veteran 
service connection for internal derangement of the right knee 
and assigned a 20 percent rating effective December 16, 1991.  
In January 1997 the RO granted the veteran service connection 
for degenerative arthritis of the left knee and assigned a 10 
percent rating effective November 20, 1996.  

In June 1998 the RO denied the veteran's claim to an 
increased rating for his knee disabilities.  The veteran 
appealed that decision to the Board.  In June 1999 the RO 
granted an increased evaluation for the veteran's knee 
disabilities to 20 percent effective March 9, 1998.  The 
veteran continued his appeal and in May 2000 the Board 
granted a separate 10 percent rating for right knee 
degenerative arthritis and a separate 10 percent rating for 
left knee degenerative arthritis.

Knee disabilities are generally evaluated under 38 C.F.R. 
§4.71a, Diagnostic Codes 5256-5263.  When a knee disability 
is rated under one of these diagnostic codes, a separate 
compensable evaluation may be available under some limited 
circumstances, under Diagnostic Codes 5003 or 5010, if there 
is medical evidence of arthritis.  In this case, multiple 
ratings have been assigned for each knee.

The veteran's knee disabilities have been evaluated pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 5257.  

Traumatic arthritis is rated as degenerative arthritis under 
the rating schedule.  38 C.F.R. § 4.71a, Diagnostic Code 
5010.  Under Diagnostic Code 5003, degenerative arthritis 
(hypertrophic or osteoarthritis), established by x-ray 
findings, is rated on the basis of the limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003.  The ratings 
based on x-ray findings, above, may not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003, Note (1).  For purposes of rating 
arthritis, the knee is a major joint.  38 C.F.R. § 4.45(f).

X-rays taken in February 1999 indicate severe degenerative 
changes bilaterally, right greater than left.  X-rays taken 
in October 2000 indicate degenerative changes of both knees, 
marked on the right and moderate on the left, with medial 
joint space narrowing bilaterally and with partial narrowing 
of the patellofemoral joint space on the right.  There was 
prominent posterior marginal patellar osteophyte formation 
and ossific densities consistent with osteocartilaginous 
joint bodies within the suprapatellar bursa and posterior 
joint recess of the right knee. 

Looking to the diagnostic criteria for limitation of motion 
of the knees, the Board first notes that normal flexion is to 
140 degrees and normal extension is to 0 degrees.  38 C.F.R. 
§ 4.71, Plate II.  

Under Diagnostic Code 5260, a zero percent rating is assigned 
when flexion of the leg is limited to 60 degrees; a 10 
percent rating is warranted when flexion is limited to 45 
degrees. A 20 percent rating may be assigned when flexion is 
limited to 30 degrees. A 30 percent rating requires that 
flexion be limited to 15 degrees.

Under Diagnostic Code 5261, a zero percent rating is assigned 
when extension of the leg is limited to 5 degrees. A 10 
percent rating is warranted when extension is limited to 10 
degrees. A 20 percent rating is for application when 
extension is limited to 15 degrees. A 30 percent rating is 
warranted when extension is limited to 20 degrees. A 40 
percent rating requires that extension be limited to 30 
degrees. A 50 percent rating may be granted for extension of 
the leg that is limited to 45 degrees.

Under Diagnostic Code 5257, slight recurrent subluxation or 
lateral instability is rated at 10 percent. Moderate 
recurrent subluxation or lateral instability is rated at 20 
percent, and a finding of severe recurrent subluxation or 
lateral instability is necessary for an award of 30 percent.

The "amputation rule" provides that the combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation at that elective level, were amputation to be 
performed.  For example, the combined evaluations for 
disabilities affecting the lower extremity at and below the 
knee shall not exceed the 60 percent evaluation under 38 
C.F.R. § 4.71a, Diagnostic Code 5164.  38 C.F.R. § 4.68.

With respect to whether a rating in excess of 10 percent is 
warranted on the basis of limitation of motion, the Board 
notes that the most recent medical evidence reveals extension 
of both knees limited to 20 degrees warranting a rating of 30 
percent under Diagnostic Code 5261 for each knee.  

At the June 2003 VA examination, the veteran reported pain 
"all the time" in both knees.  The examiner noted that the 
veteran could "extend both knees to only 20 degrees of 
bilateral knee flexion," could flex the right knee from 20 
to 80 degrees and the left knee from 20 degrees to 115 
degrees.  The examiner noted that he was unable to passively 
flex the right knee past the 80-degree position or the left 
knee past the 115-degree position due to pain.  After 
fatiguing the knees, the veteran could still flex his right 
knee from 20 to 80 degrees and his left knee from 20 to 115 
degrees.  The strength in muscle bundles 10 through 15 using 
the MRC scale was 4/5.  The examiner's language describing 
extension is interpreted favorably for the veteran.

With respect to whether a rating in excess of 20 percent is 
warranted under Diagnostic code 5257, the Board notes that 
the most recent medical evidence fails to reveal notations of 
any objective evidence of severe right or left knee 
subluxation or instability.

At the June 2003 VA examination, the veteran reported that he 
does not use a brace, a cane, a wheelchair nor does he use a 
walker or crutches.  He also reported that both knees give 
out, the right knee more than the left and the right leg 
tends to lock.  The veteran also reported having difficulty 
ascending and descending stairs.  The examiner noted that the 
veteran walked with a rolling gate and that he had an obvious 
significant genu varus.  The veteran was able to stand on his 
heels and toes with difficulty and squat to 70 degrees of 
bilateral knee flexion.  There was pain to palpation in both 
knees and crepitation to movement in both knees.  McMurry 
sign was negative but there was pain in attempt to elicit it.  
Anterior drawer sign, posterior drawer sign, and varus and 
valgus stress tests were negative.  The diagnosis was 
traumatic injury to the right knee with osteochondritis 
dissecans and internal derangement, operated, with 
instability and subsequent severe degenerative disease with 
residual; traumatic injury to the left knee with subsequent 
instability and severe degenerative changes with residual. 

Thus, based on the competent medical evidence of record, the 
veteran is not shown to have demonstrated severe subluxation 
or instability warranting a higher rating assignment; nor 
does the medical evidence reflect that the veteran's overall 
right or left knee symptomatology more nearly approximate a 
severe level of disability so as to warrant assignment of a 
higher rating under Diagnostic Code 5257.  Accordingly, the 
preponderance of the evidence is against the assignment of a 
rating in excess of 20 percent for recurrent instability of 
the right or left knees.

As for other Diagnostic Codes, the Board notes that ankylosis 
of the knee, nonunion of the tibia or fibula, and damage or 
dislocation to the cartilage or effusion into the joint have 
not been shown.  Diagnostic Codes 5256, 5259, 5262.  As such, 
the Board can find no Diagnostic Code under which to grant a 
rating in excess of the currently assigned ratings.

The Board recognizes that the veteran experiences episodes of 
his knees giving way and daily problems due to pain and 
motion limitation.  Such factors are, however, contemplated 
by the assigned schedular ratings.  38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In reaching 
this decision, the Board has considered the complete history 
of the veteran's bilateral knee disabilities, as well as the 
current clinical manifestations of his disabilities and their 
effect on his earning capacity.  Should the veteran's 
disability increase in severity, he may be entitled to a 
higher evaluation; however, at present, there is no basis for 
an evaluation in excess of 20 percent for internal 
derangement of the right knee or recurrent subluxation or 
instability of the left knee.  See 38 C.F.R. § 4.1.  As for 
the veteran being a candidate for knee replacement, this 
fact, in and of itself, is not a manifestation of severe 
disability.  The evidence when considered in its totality 
does not present a picture of impairment for a 30 percent 
rating as contemplated by the rating criteria.  Consequently, 
the Board finds an increase in excess of 20 percent for 
internal derangement of the right knee or recurrent 
subluxation or instability of the left knee is not warranted. 

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2003), whether or not they were raised by the veteran; 
however, the Board finds no basis upon which to assign a 
higher disability evaluation.  The veteran's operative scar 
is repeatedly described as well healed, without note of any 
separately disabling manifestations, and the noted right knee 
manifestations of pain, swelling, motion limitation, weakness 
and instability are contemplated by the assigned ratings.

Finally, the Board finds that, in this case, the disability 
picture is not so exceptional or unusual as to warrant an 
evaluation on an extraschedular basis.  For example, it has 
not been shown that the veteran's knee disabilities have 
resulted in frequent hospitalizations or caused a marked 
interference in the veteran's employment as a bus driver.  
The Board is, therefore, not required to refer this matter to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).


ORDER

1.  Entitlement to an increased evaluation for internal 
derangement of the right knee, currently evaluated at 20 
percent, is denied.

2.  Entitlement to an increased evaluation of 30 percent for 
degenerative changes of the right knee is granted, subject to 
the law and regulations governing the payment of monetary 
benefits.

3.  Entitlement to an increased evaluation for recurrent 
subluxation or instability of the left knee, currently 
evaluated at 20 percent, is denied.

4.  Entitlement to an increased evaluation of 30 percent for 
degenerative changes of the left knee, is granted, subject to 
the law and regulations governing the payment of monetary 
benefits.



                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



